Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This action is responsive to claims filed on August 23, 2021. Claims 1-74 have been canceled. Claims 75-94 are pending and presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 75-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,686,797. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims recite similar features as claimed on the U.S. Patent. Both “(instant application - claims 75, 81 and 91) and  (U.S. Patent - claims 1, 7 and 20)“ inventions are directed to controlling sharing of messages/files among different recipients by providing the first user a better control of stopping/deleting/removing shared files/messages from recipients’ devices. Claim 75 in the instant application slightly differs from claim 1 in the U.S. Patent in the sense that the instant application is directed to controlling, by a first user, sharing of a first file with a first recipient and a second file with a second recipient while claim 1 in the U.S. Patent is directed to controlling, by a first user, posting of a first message to a second user. However, the concept of controlling sharing of files/message with one or more recipients remain the same. Since claims 81 and 91 in the instant application recite similar features as claim 75 of the instant application, same comparison can be made.  Additionally, similar comparison can be made to claims 7 and 20 in the U.S. Patent since similar features are recited in said claims as claim 1 of the U.S. Patent. 
Dependent claims 76-80, 82-90 and 92-94 of the instant application also recite similar features as of the claims 2-6 and 8-19 of the U.S. Patent. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to omit elements when the remaining elements perform as before. A person of ordinary skill could have arrived at the present claims by omitting the details of said U.S. Patent claims. See In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 (“Omission of element and its function in combination is obvious expedient if remaining elements perform same function as before”).
An exemplary to show similarity between claim 75 of the instant application and claim 1 of the U.S. Patent (see table below). 
Instant Application
U.S. Patent No.10,686,797
75. A method, implemented by a server, for facilitating sharing control list for stop sharing files, comprising: 
causing displaying of a user interface (UI) on a first device; 
receiving from the first device, submitted by a first user through the UI, at least a first request for sharing a first file with a first recipient and a second request for sharing a second file with a second recipient; 
parsing each request by Identifying information and accessibility related to each request; 
processing each request according the information and accessibility identified, including to cause displaying information of the first file on the first recipient's device and displaying information of the second file on the second recipient's device; 
creating, exclusively for the first user, a first sharing control list which comprises at least a first entry to store information related to the first request and a second entry to store information related to the second request; and 
causing to display the first control list on the first device to facilitate the first user performing task of stop sharing the first or second file that causes deleting the information of the first file displayed on the first recipient's device or deleting the information of the second file displayed on the second recipient's device.
1. A method implemented by a server for controlling sharing messages, comprising: 
(A) presenting a first user interface (UI) on a first remote device of a first user, the first UI comprising co-existing sections of a message input section, including a text input field, designated for input and post message, and a display section designated for displaying messages posted by users and for facilitating the first user to control un-posting the posted messages; 
(B) controlling posting messages that include: parsing a request for posting a first message in response to the first user, via the message input section, submitting the request for sharing the first message with a second user; identifying accessibility of the first message according to the parsing, storing the first message into a storage space according to the accessibility identified, and presenting the stored first message in the display section of the first UI and on a second UI of the second user on a second remote device; 
(C) controlling un-posting the posted messages that includes: 
parsing a request for un-posting the first message in response to the first user selecting the first message in the display section and submitting the request for stop sharing the first message; 
identifying accessibility of the first message according to the parsing; 
searching a message in the storage space for matching with the first message according to the accessibility identified; 
deleting the message from the storage space when said matching is found; and 
causing to delete the first message from the second UI.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454